Order denying the motion of defendant Kronish to vacate the notice of examination reversed on the law and the facts and in the exercise of discretion, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs, on the ground that it appears that the relations between defendant Weinberg and the plaintiff, of which he was the former president and of which his wife is now the president, make him in effect a party plaintiff; that he is not a hostile witness and his examination before trial is not necessary, and the application for his examination is not in good faith. He should be called as a witness on the trial. Lazansky, P. J., Hagarty, Tompkins and Davis, JJ., concur; Johnston, J., not voting.